On Petition for Rehearing.
It is urged that plaintiff’s constitutional rights were infringed because he had no notice of the filing of the grand jury’s petition of March 15th, and was not present at the hearing thereon and the entry of the order of the same date. The following, taken from the record, shows substantially all of the facts in the record:
On February 6, 1920, the grand jury, rüaking the inquiry shown in the opinion filed herein, set out in a petition to the court certain questions and answers as follows:
“Q. Do you know the name of the man who wrote the article which appeared in the Chicago Evening American of the issue of Monday, January 26, 1!!20, which anide is headed ‘Kx.-U. S. Agent, in 3500,000 Drug Graft, Sago Named as Leader of click’? A. I do.
“Q. Will you tell the grand jury the name of that man? A. I will not. I decline to give the name of the writer of that article, because I feel in honor bound to protect him, because, if newspapers do not protect people who furnish them news, it would be impossible for them to got news.”
The petition asked that the court order plaintiff to appear and—-
“show canse why he should not be required to answer said questions, or, upon his failure so to answer same, to be punished for contempt of court in refusing to answer said questions.”
Pursuant thereto, plaintiff was ordered to appear on the 7th-—
“then and there to show cause why he should not answer said questions, or. upon his failure so to answer same, to be punished for contempt of court in refusing to answer said questions.”
Plaintiff, on February 13th, appeared in the District Court and filed his written answer, in which he identified himself as the respondent *780named in the petition filed by the grand jury on February 6th, and then said:
“Respondent, having been ordered by said court to show cause why he should not answer certain questions set forth in said petition, or, upon his failure to answer same, be punished for contempt of court, respectfully answers aforesaid petition, and complies with aforesaid order, as follows”
—stating, in substance, first, that there was no grand jury; second, that to answer would tend to incriminate him under the statutes of Illinois relating to criminal libel; and, in conclusion, said:
“Wherefore, in consideration of the premises and because he ought not at any time, whether heretofore, when he- declined to answer as aforesaid, or now or hereafter, be required or compelled to answer any question the answer to which might tend to incriminate him, hereby praying and claiming all the immunities and privileges granted him 'by law, including those guaranteed by the Fifth Amendment, having fully answered said petition and complied with the order of said court, respectfully prays this honorable court that he may not be required to answer said questions, or any of them, or be punished for any failure so to do, but that the rule on him be discharged, and that he bo hence dismissed.”
On February 23d the court entered the following order:
“This matter coming on to be heard upon the petition of the grand jury heretofore called for the December term, A. D. 1919, of this court, heretofore filed herein on February 6, 1920, and the answer of Hector H. Elwell thereto, filed herein on February 13, 1920, come the parties by their attorneys, and, after hearing statements and arguments of counsel, the court, being insufficiently advised in the premises, takes time to consider.”
On March 12th the court entered the following order:
“This matter coming on to be heard upon the petition of the grand jury heretofore called for the December term, A. D. 1919, heretofore filed herein, for an order upon Hector H. Elwell to show cause why he should not be required to answer the certain questions set forth in said petition, or upon his failure so to do, to be punished for contempt of court therein, and further coming on to be heard upon the answer of Hector H. Elwell to said petition heretofore filed herein, the court, having read said petition and said answer, and having heard the arguments of counsel for the respective parties hereto, and being fully advised in the premises, does hereby find that all of the material allegations in said petition contained are true, that the questions in said petition set forth were pertinent and material to the investigation being then carried on by said grand jury as therein alleged, and that the information sought to be adduced by same was necessary and proper in order to enable said grand jury to comply with the order of this court set forth in said petition. Wherefore it is ordered by this court that the said Hector H. Elwell be, and he is hereby, ordered to appear on March 15, 1920, at 2 o’clock p. m., before said grand jury, and answer said questions set forth in said petition.”
On March 15th the grand jury filed in the District Court its further petition, showing that plaintiff had appeared before the grand jury ■on that day, but that he then and there declined to answer said questions, and asked that he be punished for contempt of court for refusing to comply with the order of March 12th. Thereupon, on March 15th, the court entered the following order:
“This matter coming on to be beard upon tbe order heretofore entered herein by this court on, to wit, the 12th day of March, A. D. 1920, ordering Hector H. Elwell to appear forthwith before the said grand jury and to answer the certain questions set forth in the certain petition of the said grand jury *781heretofore filed herein, as set forth in said order last hereinabove referred to, And the court having heard the arguments of counsel in the premises, And it appearing to the court that the said Hector H. Elwell has wholly refused to comply with the said order of March 12th, A. D. 3920, hereinabove referred to: The court doth find that the said Hector H. Elwell has willfully refused to answer the said questions above referred to, as he was ordered to do as aforesaid, and has willfully refused to comply with said order last hereinabove referred to. Therefore it is hereby adjudged that the said Hector H. Elwell is guilty of a contempt of this court in having so willfully refused as .aforesaid, and to comply with said order. It is therefore ordered, adjudged, and decreed that the said Hector H. Elwell forthwith pay to the clerk of this court a fine of §500, and that the said Hector H. Elwell be imprisoned in the common jail of Cook county, there to remain charged with contempt, until he answers the said questions as aforesaid, and that a warrant for said commitment issue to carry this judgment into effect.”
On March 24th, on a motion to vacate the foregoing order, plaintiff, again denying that there was any grand j’ury, said:
“The said persons who had composed the December, 1919, grand jury aforesaid, after separating as aforesaid, did not thereafter assemble until on March 15, 1920, previous to aforesaid order of that date, when they assembled and assumed to act as a grand jury in a room on the eighth floor of the building on the sixth floor of which said court was then holding its sessions in the city of Chicago, state of Illinois, and respondent then and there appeared before said persons assembled and assuming to act as a grand jury as aforesaid, and 'they proceeded then and there to put to said respondent certain questions, to each of which this respondent responded; his response to such questions as he failed to answer, however, being then and there substantially in the words set forth in the copy hereto attached and marked for Identification Exhibit A, and except as above set forth said respondent did not and was not commanded or summoned or given opportunity to appear or testify or make answer before any grand jury, or any persons assuming to act as such, or said court, at any time after the entry of said order on March 12, 1920, until after the entry of said order of March 15, 1920.”
Exhibit A is as follows:
“I regret that I must decline to answer the question.
“I am advised that I have the right to state—in fact, I believe that I am compelled to state—the reason I decline to answer.
“1 decline to answer, because my answer might tend to incriminate me.
“I regret I cannot explain how or why my answer might tend to incriminate me. because such explanation might tend to Incriminate me.
“I ask and claim every right and privilege of declining to answer any question that might tend to incriminate me, given by the Constitution and laws.
“I especially ask and claim all the rights and privileges granted by the Eifth Amendment to the Constitution of the United States.
“In reference to these matters, I have had the advice of my lawyer.
“In connection with my declination to answer and the reasons therefor, I wish also to state that the order of court pursuant to which I am here, and the petition upon which such order is based, each informs me that the question you ask me is a pertinent and material question in an investigation being carried on relative to certain alleged improper disclosures regarding deliberations of a grand jury in a grand jury room.”
[4] It is important to note that plaintiff’s written motion to vacate and set aside the order of March 15th and Exhibit A filed therewith fully substantiate the truth of the petition filed by the grand jury on March 15, 1920, and further substantiate the facts that, when plaintiff went before the grand jury on March 15th, he knew and understood that he was there pursuant to the court order of March 12th, *782and that the question which he was asked was a pertinent one in regard to the investigation then before the grand jury. The conclusion is irresistible that, when he went before the grand jury on March 15th, he went there intending to disobey the order of March 12th, and to depend for protection, against the consequences of any order, upon what he considered to be his legal rights asserted .in his answer before Judge Carpenter on February 13, 19.20, after consideration of which the order of March 12th was entered. The legal rights asserted in the answer of February 13th were substantially identical with those reasserted in' Exhibit A before the grand jury, and again in the motion to set aside the order of March 15th..
Petition for rehearing is denied.